UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4730



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DION LEE THOMPSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-01-826)


Submitted:   May 27, 2004                     Decided:   June 2, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hervery B. O. Young, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dion Lee Thompson appeals his guilty plea conviction for

conspiracy to possess with intent to distribute fifty grams or more

of   cocaine       base,    in   violation   of   21   U.S.C.    §   846   (2000).

Thompson’s attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), raising one issue, but stating

that he finds no meritorious grounds for appeal.                Thompson did not

file a pro se supplemental brief, despite being informed of his

right to do so.          The Government declined to file a brief.

              In   the     Anders   brief,   counsel   questions     whether   the

district court properly complied with the requirements of Fed. R.

Crim.   P.    11    when    accepting   Thompson’s     guilty   plea.      Because

Thompson failed to object or move to withdraw his guilty plea, this

court reviews his plea hearing for plain error.                 United States v.

Martinez, 277 F.3d 517, 524-27 (4th Cir.), cert. denied, 537 U.S.

899 (2002).         After a close review of the plea proceedings, we

conclude that the district court thoroughly complied with the

requirements of Rule 11.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We, therefore, affirm Thompson’s conviction and sentence,

and we deny Thompson’s motion to relieve counsel and appoint

substitute counsel.          This court requires that counsel inform her

client, in writing, of his right to petition the Supreme Court of


                                        - 2 -
the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                - 3 -